TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00175-CV





In re MW Builders, Inc.






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


 
M E M O R A N D U M   O P I N I O N

                        MW Builders, Inc., has filed a petition for writ of mandamus requesting that we order
the district court in Williamson County to transfer venue of the underlying case to the district court
in either Bell County or Travis County.  Having reviewed the arguments in MW’s petition, the
record, and the text and legislative history of Texas Civil Practice and Remedies Code section
15.020, we deny the petition for writ of mandamus.
 
 
                                                                                                                                                             
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   April 7, 2005